                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 WESTGATE RESORTS, LTD., et al.,                  )
                                                  )
       Plaintiffs,                                )
                                                  )
 v.                                               )       Case No. 3:20-cv-00599
                                                  )       Judge Aleta A. Trauger
 WESLEY FINANCIAL GROUP, LLC,                     )
 and CHARLES WILLIAM                              )
 McDOWELL, III,                                   )
                                                  )
       Defendants.                                )


                                MEMORANDUM AND ORDER

         Before the court is the Motion to Dismiss Count III and supporting Memorandum of Law

(Doc. Nos. 105, 106), filed by defendants Wesley Financial Group, LLC and Charles William

McDowell, III (collectively referred to herein as “Wesley” or “defendant,” in the singular, unless

necessary to distinguish between them). Wesley seeks dismissal of Count III of the Amended

Complaint for Injunctive Relief and Damages (Doc. No. 104), which asserts violations of the

Tennessee Consumer Protection Act of 1977 (“TCPA”), Tenn. Code Ann. §§ 47-18-101 et seq.

For the reasons set forth herein, the motion will be denied.

I.       FACTUAL AND PROCEDURAL BACKGROUND

         As alleged in the Amended Complaint, the plaintiffs are sixteen related entities, all with

“Westgate” in their name (collectively referred to herein, in the singular, as “Westgate” or

“plaintiff”), that are in the business of “developing, financing, managing, and selling timeshare

resort properties throughout the United States.” (Doc. No. 104, at 1 & ¶ 1.) Wesley Financial Group

is in the business of “target[ing] and disrupt[ing] valid contracts between timeshare developers,




     Case 3:20-cv-00599 Document 136 Filed 03/02/21 Page 1 of 15 PageID #: 1554
                                                                                                  2


like Westgate, and their customers.” (Id. ¶ 2.) Charles McDowell is Wesley Financial Group’s

CEO. 1

         According to Westgate, it has valid and enforceable contracts with its customers, including

timeshare purchase agreements and mortgage financing agreements, and its customers’

compliance with these valid contracts is “of utmost importance to Westgate’s business.” (Id. ¶¶

43–46.) It alleges that Wesley engages in “aggressive television, radio, social media, and internet

advertising campaigns,” as well as “telephone and email marketing tactics,” in which it makes

“false and misleading promises with a ‘100% guarantee’ that Wesley can legally relieve timeshare

owners of their obligations, including owners of Westgate timeshare interests.” (Id. ¶¶ 4, 5.)

According to Westgate, Wesley’s “timeshare cancellation scheme” has “no legitimate legal

foundation” and is designed instead to induce existing Westgate customers to breach their valid

contracts with Westgate “in order to steer Westgate owners to instead pay large, upfront sums to

Wesley for its pecuniary gain.” (Id. ¶ 49.) Wesley allegedly directs its customers, who are also

Westgate customers, to keep their relationship with Wesley secret from Westgate; it operates under

a “veil of secrecy,” because no timeshare company, including Westgate, will work with a customer

to terminate the timeshare relationship if it knows the customer is working with Wesley. (Id. ¶¶ 9–

10.)

         Westgate asserts that Wesley’s promises are untrue, because “Wesley does not have a

legally cognizable method of actually accomplishing what Wesley promises.” (Id. ¶ 51.) Wesley’s

advertisements also allegedly contain false or misleading representations about timeshare

companies generally, including such statements as “Your Maintenance Fees Will Rise for


         1
         Westgate alleges that “McDowell directs and controls Wesley’s activities which are the
subject of this lawsuit and/or controls others whom McDowell has directed to do so” and that “all
actions attributable to Wesley are also attributable to McDowell.” (Doc. No. 1 ¶ 50.)



  Case 3:20-cv-00599 Document 136 Filed 03/02/21 Page 2 of 15 PageID #: 1555
                                                                                                    3


Eternity” and “your children will be stuck with your timeshare after you pass.” (Id. ¶ 54.) It falsely

claims a “90%+” success rate in assisting its customers in extricating themselves from timeshare

contracts. (Id. ¶ 56.) And its advertisements contain false and misleading testimonials from other

customers claiming to have been helped to cancel their timeshare mortgages and even to have

received “substantial refunds on payments that have already been made,” when Wesley knows that

the only action it takes is to “simply advise its customers to breach their contracts, with no

legitimate cause or justification.” (Id. ¶ 57.)

        Even though McDowell is not an attorney and the “overwhelming majority” of Wesley

employees who advise customers are not attorneys, Wesley’s employees “repeatedly and falsely

make[] statements indicating that Wesley has legal expertise regarding the cancelation of

timeshare contracts, stating in various online videos that ‘you can legally get out of your

timeshare,’ or offering testimonials proclaiming that Wesley ‘know[s] all of the laws.’” (Id. ¶ 58.)

        Westgate contends that timeshare owners who contact Wesley for advice are asked

pretextual questions about whether the owner was lied to or misled during the timeshare purchase

process. (Id. ¶ 60.) Westgate classifies these questions as pretextual, because “Wesley has no real

intention of pursuing any legal claims, legitimate or otherwise, on behalf of these owners” and

instead seeks to mislead the customers into believing that Wesley is “gathering evidence to support

a strategy that will allow the owner to legally cancel or terminate his or her timeshare interest” and

to make it appear that Wesley is actually “earning its exorbitant fees.” (Id. ¶ 61.) But Wesley’s

purported legal strategy is a “hoax” that consists of simply telling its customers to default on their

agreements with Westgate, which can adversely impact the timeshare owners’ credit scores and

even result in their being sued, which Wesley conceals from its customers. (Id.) It directs its

customers to communicate directly with the timeshare company, without revealing that they are




  Case 3:20-cv-00599 Document 136 Filed 03/02/21 Page 3 of 15 PageID #: 1556
                                                                                                    4


working with Wesley, and to accuse the company of “deception during the sales process, even

though such conduct did not occur.” (Id. ¶ 62.) At times, Wesley’s representatives have

communicated directly with Westgate, falsely claiming to be Westgate owners and making

similarly false accusations. (Id. ¶ 63.)

        Westgate asserts that it has been directly damaged by Wesley’s false and misleading

representations to Westgate’s own customers by causing them to stop making payments on their

Westgate promissory notes and mortgages and/or stop paying maintenance and other fees

contractually owed to Westgate. (Id. ¶ 65.)

        Based on these allegations, Westgate asserts claims in the Amended Complaint for false

advertising in violation of the Lanham Act, 15 U.S.C. § 1125(a), violation of Florida’s Deceptive

and Unfair Trade Practices Act, Fla. Stat. § 501.201 et seq., and violation of the TCPA. It

specifically asserts that Wesley engaged in false advertising and unfair and deceptive acts and

practices in the conduct of trade or commerce, as those terms are defined by the TCPA, that both

Westgate and Wesley fall within the statutory definition of “person[s]” engaged in “trade” or

“commerce,” and that Wesley has engaged in specific practices identified as unlawful in Tenn.

Code Ann. § 47-18-104(b), subsections (5), (7), (8), (9), (12), (14), (15), (19), (21), and (22). (See

Doc. No. 1 ¶¶ 93–100.) Westgate seeks damages as well as declaratory relief and an injunction

prohibiting Wesley from continuing to engage in the allegedly illegal conduct.

        Wesley’s Motion to Dismiss targets only the TCPA claim. Westgate has filed a Response

in opposition to the Motion to Dismiss (Doc. No. 108), and Wesley filed a Reply (Doc. No. 109)

II.     STANDARD OF REVIEW

        In deciding a motion to dismiss for failure to state a claim under Rule 12(b)(6), the court

will “construe the complaint in the light most favorable to the plaintiff, accept its allegations as

true, and draw all reasonable inferences in favor of the plaintiff.” Directv, Inc. v. Treesh, 487 F.3d



  Case 3:20-cv-00599 Document 136 Filed 03/02/21 Page 4 of 15 PageID #: 1557
                                                                                                          5


471, 476 (6th Cir. 2007); Inge v. Rock Fin. Corp., 281 F.3d 613, 619 (6th Cir. 2002). “Federal

Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the claim showing

that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what the . . . claim

is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). The court must determine only whether “the

claimant is entitled to offer evidence to support the claims,” not whether the plaintiff can ultimately

prove the facts alleged. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002) (quoting Scheuer

v. Rhodes, 416 U.S. 232, 236 (1974)). “[O]nly a complaint that states a plausible claim for relief

survives a motion to dismiss.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); Twombly, 550 U.S. at

556.

        In addition, misrepresentation claims under the TCPA are generally subject to the

“particularity” requirement of Rule 9, which requires that a party asserting a fraud claim “state

with particularity the circumstances constituting fraud.” Fed. R. Civ. P. 9(b); Bridgestone Ams.,

Inc. v. Int’l Bus. Machines Corp., 172 F. Supp. 3d 1007, 1019 (M.D. Tenn. 2016); see also Harvey

v. Ford Motor Credit Co., 8 S.W.3d 273, 276 (Tenn. Ct. App. 1999) (recognizing that Tennessee’s

equivalent rule, Tenn. R. Civ. P. 9.02, applies to TCPA claims). 2

III.    DISCUSSION

        Wesley argues that the TCPA claim is subject to dismissal because (1) Westgate lacks

“standing” under the TCPA because it “was not acting as a consumer in any of the transactions at


        2
         The courts do not appear to have addressed whether the enhanced pleading requirement
applies to all claims under the TCPA, which provides a cause of action based not merely on
fraudulent misrepresentations, but also on “unfair or deceptive act[s] [and] practice[s].” Tenn.
Code Ann. § 47-18-109(a)(1). Tennessee courts recognize that “[t]he concept of deceptiveness is
a broader, more flexible standard of actionable . . . misconduct than the traditional remedy of
common-law fraud” and that “[t]he concept of unfairness is even broader than the concept of
deceptiveness.” Tucker v. Sierra Builders, 180 S.W.3d 109, 116 (Tenn. Ct. App. 2005).



  Case 3:20-cv-00599 Document 136 Filed 03/02/21 Page 5 of 15 PageID #: 1558
                                                                                                    6


issue” (Doc. No. 106, at 4); (2) even if it has standing, Westgate should be limited under the statute

to its claim of disparagement in violation of Tenn. Code Ann. § 47-18-104(b)(8), 3 but, even thus

limited, the claim should be dismissed as inadequately pleaded; and (3) even assuming that

Westgate has general standing under the TCPA, the Amended Complaint fails to allege facts that,

if true, establish violations of most of the other specific subsections of § 47-18-104(b) identified

in the pleading or satisfy Rule 9(b)’s particularity requirement.

       A.      “Standing” under the TCPA

       The TCPA provides a private right of action to “[a]ny person who suffers an ascertainable

loss of money or property, real, personal, or mixed, or any other article, commodity, or thing of

value wherever situated, as a result of the use or employment by another person of an unfair or

deceptive act or practice described in § 47-18-104(b) and declared to be unlawful by this part.”

Tenn. Code Ann. § 47-18-109(a)(1). “[A]nyone affected by a violation of this part” may bring an

action to recover damages as well as for declaratory relief. Id.; Tenn. Code Ann. § 47-18-109(b).

“Person” is defined to include both “a natural person” and virtually every type of business entity,

including a corporation and “any other legal or commercial entity however organized.” Id. § 47-

18-103(14). “‘Trade,’ ‘commerce,’ [and] ‘consumer transaction’” are defined collectively as “the

advertising, offering for sale, lease or rental, or distribution of any goods, services, or property,

tangible or intangible, real, personal, or mixed, and other articles, commodities, or things of value

wherever situated.” Id. § 47-18-103(20). “[U]nfair or deceptive acts or practices” prohibited by

the TCPA are those “affecting the conduct of any trade or commerce” and enumerated in § 47-18-




       3
          This subsection prohibits “[d]isparaging the goods, services, or business of another by
false or misleading representations of fact.” Tenn. Code Ann. § 47-18-104(b)(8).



  Case 3:20-cv-00599 Document 136 Filed 03/02/21 Page 6 of 15 PageID #: 1559
                                                                                                     7


104(b). This provision incorporates a fairly exhaustive list of fifty-two types of acts that are

deemed unlawful under the Act. Id. § 47-18-104(b)(1)–(52). 4

       Thus, to state a claim for violation of the TCPA, the plaintiff is required to show “(1) that

the defendant engaged in an unfair or deceptive act or practice declared unlawful by the TCPA

and (2) that the defendant’s conduct caused an ‘ascertainable loss of money or property, real,

personal, or mixed, or any other article, commodity, or thing of value wherever situated[.]’”

Tucker, 180 S.W.3d at 115 (quoting Tenn. Code Ann. § 47-18-109(a)(1)). The TCPA “is to be

liberally construed to protect consumers and others from those who engage in deceptive acts or

practices.” Morris v. Mack’s Used Cars, 824 S.W.2d 538, 540 (Tenn. 1992); see also Tenn. Code

Ann. § 47-18-102.

       Despite the breadth of the statute, Wesley asserts that Westgate does not have “standing”

to bring a claim under the TCPA. 5 Its convoluted argument goes something like this: (1) Tenn.

Code Ann. § 47-18-109 creates a private right of action to “[a]ny person”—which Wesley



       4
         Section 47-18-104(b)(27), the “catch-all” provision, broadly prohibits “[e]ngaging in any
other act or practice which is deceptive to the consumer or to any other person,” but only the
Tennessee Attorney General may enforce this provision. Id.
       5
          Although the defendant employs the term “standing,” it does not invoke Rule 12(b)(1) or
question the court’s subject matter jurisdiction. What it really means by “standing” is that the
plaintiff fails to state a claim for which relief may be granted based on the text of the statute. As
this court has previously observed, in a context similar to that presented here, there is a distinction
between constitutional standing and such “statutory standing”:
   If a plaintiff has standing in a bare-minimum constitutional sense—which a competitor
   alleging past or imminent economic harm typically will, see Michigan v. Bay Mills Indian
   Cmty., 695 F.3d 406, 411 (6th Cir. 2012) (“[E]vidence of competitive harm is enough to
   show an injury in fact for standing purposes.”)—then the question of whether he can
   proceed under a particular cause of action is an issue of interpreting the scope of the cause
   of action, not “standing” as the term is typically used.
Ciccio v. SmileDirectClub, LLC, No. 3:19-CV-00845, 2020 WL 2850146, at *13 (M.D. Tenn. June
2, 2020) (Trauger, J.) (citing Galaria v. Nationwide Mut. Ins. Co., 663 F. App’x 384, 391 (6th Cir.
2016)).



  Case 3:20-cv-00599 Document 136 Filed 03/02/21 Page 7 of 15 PageID #: 1560
                                                                                                     8


concedes is defined to include corporations and business entities—“who suffers an ascertainable

loss of money or property . . . as a result of the use or employment by another person of an unfair

or deceptive act or practice described in § 47-18-104(b),” Tenn. Code Ann. § 47-18-109(a)(1); (2)

section 47-18-109(a)(1) expressly cross-references § 47-18-104(b), which lists numerous “unfair

or deceptive practices” that violate the statute, but these acts or practices violate the TCPA only to

the extent that they “affect[] the conduct of any trade or commerce,” Tenn. Code Ann. § 47-18-

104(a) (emphasis added); (3) the TCPA’s definition section uses and defines the terms “trade” and

“commerce” “interchangeably with the term ‘consumer transaction’” (Doc. No. 106, at 6), defining

them all to mean the “advertising, offering for sale, lease or rental, or distribution of any goods,

services, or property, tangible or intangible, real, personal, or mixed, and other articles,

commodities, or things of value wherever situated,” Tenn. Code Ann. § 47-18-103(20); and

(4) combining this definition with § 47-18-104(a)’s requirement that the challenged acts affect

trade or commerce, according to Wesley, the Tennessee Supreme Court has concluded that acts or

practices, “‘even if considered to be unfair or deceptive,’ are actionable only to the extent they

‘affect the advertising, offering for sale, lease or rental, or distribution of any goods, services, or

property. . . .’” (Doc. No. 106, at 6 (quoting Pursell v. First Am. Nat’l Bank, 937 S.W.2d 838, 841

(Tenn. 1996) (some internal quotation marks omitted)).) That is, “even if an act or practice is unfair

or deceptive, it only violates the TCPA to the extent that it affects a consumer transaction.” (Id.)

From this, Wesley extrapolates that only one who is a consumer with respect to a consumer

transaction has statutory standing to bring suit for violation of the TCPA. It cites numerous federal 6



       6
         EPAC Techs., Inc. v. Thomas Nelson, Inc., No. 3-12-0463, 2015 WL 6872575, at *3
(M.D. Tenn. Nov. 9, 2015) (holding that the plaintiff could not bring suit under the TCPA because
it was “acting as a seller with regard to Defendant, offering goods and services to Defendant per
their Contract”); LP Env’t, LLC v. Delfasco, LLC, No. 3:14-cv-2167, 2015 WL 13145789, at *2
(M.D. Tenn. July 23, 2015) (dismissing TCPA claims, stating: “Tennessee courts have consistently


  Case 3:20-cv-00599 Document 136 Filed 03/02/21 Page 8 of 15 PageID #: 1561
                                                                                                      9


and state 7 court opinions that it characterizes as holding that a person, whether a business entity or

a natural person, is authorized to bring suit under the statute only if it acted as a “consumer” in the

transaction. (Id. at 7–8.)

        Wesley recently raised an identical challenge in a suit filed against it in the Eastern District

of Tennessee by a different set of plaintiffs engaged in the timeshare business, relying largely on

the same authority. As that court recognized in disposing of this same argument, the federal district

court opinions on which Wesley relies, predominantly from this court, are factually

distinguishable:

        [T]he line of cases from the Middle District of Tennessee deals with the situation
        in which the plaintiff is the party offering goods or services to the defendant. Thus,
        each transaction fell outside the scope of the TCPA because the defendants were
        not performing acts or practices affecting the conduct of trade or commerce. In
        other words, the defendants were not “advertising, offering for sale, lease or rental,
        or distribution of any goods, services, or property, tangible or intangible, real,
        personal, or mixed, and other articles, commodities, or things of value wherever
        situated.” Tenn. Code Ann. § 47-18-103(20).



held that the TCPA only applies to limit the conduct of sellers, not consumers.”); S. Pharm.
Consultants, LLC v. Smart Fill Mgmt. Grp., Inc., No. 3:13-cv-1100, 2015 WL 1428477, at *2
(M.D. Tenn. Mar. 27, 2015) (holding that the TCPA did not apply because the plaintiff was a
seller, “not a ‘consumer’ as defined by the Act”); Withco, LLC v. Republic Servs. of Tenn., LLC,
No. 3:09-1207, 2011 WL 1099905, at *5 (M.D. Tenn. Mar. 23, 2011) (holding that the claims did
not fall within the scope of the TCPA, because “[t]he complaint does not allege that Plaintiffs
sought or acquired any ‘goods, services or property’”); Operations Mgmt. Int’l, Inc. v. Tengasco,
Inc., 35 F. Supp. 2d 1052, 1058 (E.D. Tenn. 1999) (granting summary judgment on a counterclaim
asserting violations of the TCPA, because the counter-plaintiff/defendant “was not buying
anything from [the plaintiff]” and the parties’ relationship could not be “characterized as any type
of consumer transaction”).
        7
          Hood Land Tr. v. Hastings, No. M2009-02625-COA-R3-CV, 2010 WL 3928647, at *10
(Tenn. Ct. App. Oct. 5, 2010) (“We find nothing in the TCPA that contemplates ‘protecting’ a
seller from a prospective buyer who decides not to buy.”); Tenn. Med. Ass’n v. BlueCross
BlueShield of Tenn., 229 S.W.3d 304, 307 & 311 (Tenn. Ct. App. 2007) (dismissing TCPA claims
where the plaintiff neither performed nor consumed services and its “connection to the trade and
commerce” between its physician members who sold services to the defendants, was “too remote
to qualify for the protections of the Act”); Wagner v. Fleming¸ 139 S.W.3d 295, 301 (Tenn. Ct.
App. 2004) (seller of property did not state a claim under the TCPA).



  Case 3:20-cv-00599 Document 136 Filed 03/02/21 Page 9 of 15 PageID #: 1562
                                                                                                     10


Diamond Resorts U.S. Collection Dev., LLC v. Wesley Fin. Grp., LLC, No. 3:20-CV-00251-

DCLC-DCP, 2020 WL 7062845, at *3 (E.D. Tenn. Nov. 9, 2020). Similarly, in the lone case from

the Eastern District, the counter-defendant was not alleged to have “advertised or offered for sale

or distributed any type of goods or services.” Tengasco, Inc., 35 F. Supp. 2d at 1058.

       The court found that Wesley, in contrast, “is clearly engaged in acts or practices affecting

the conduct of trade or commerce because it advertises and offers services for sale.” Diamond

Resorts, 2020 WL 7062845, at *3. And the Tennessee Supreme Court has expressly held that it is

“irrelevant whether a corporation is a ‘consumer’ under the [TCPA] because the right of action is

given to ‘person[s],’ a term that is specifically defined to include corporations.” ATS Se., Inc. v.

Carrier Corp., 18 S.W.3d 626, 629 (Tenn. 2000). Thus, as the court concluded in Diamond

Resorts,

       [b]ased on the plain language of the Act, liberal interpretation is required
       specifically to “protect consumers and legitimate business enterprises.” Tenn. Code
       Ann. § 47-18-102(2) (emphasis added). Moreover, Congress amended the Act in
       1989 to allow a “consumer or other person” to recover under § 47-18-109(a). ATS
       Se., Inc., 18 S.W.3d at 628. Constraining the private right of action solely to
       consumers, as Wesley suggests, renders the inclusion of “other persons”
       meaningless. Although the “parameters of the Act . . . do not extend to every action
       of every business in the State,” Pursell[, 937 S.W.2d at 841], the Act applies to
       Wesley’s business activities at issue because such advertisements and services
       affect “the conduct of any trade or commerce.” See Tenn. Code Ann. § 47-18-
       104(b).

2020 WL 7062845, at *4.

       This court, too, has previously refused to dismiss TCPA claims against a timeshare

cancellation company based on a similar statutory standing argument. In Diamond Resorts

International, Inc. v. Phillips, No. 3:17-cv-1124, 2018 WL 3326443, at *4 (M.D. Tenn. Jan. 24,

2018) (Trauger, J.), the court held that “[t]he prima facie elements for a TCPA claim do not require

that the deceptive act or practice be directed toward” the plaintiff and that the plaintiff was required

only to “show that the defendant’s wrongful conduct proximately caused [its] injury.” Accord



 Case 3:20-cv-00599 Document 136 Filed 03/02/21 Page 10 of 15 PageID #: 1563
                                                                                                  11


Wyndham Vacation Resorts, Inc. v. Consultant Grp., No. 2:12-cv-00096, 2014 WL 1922791, at

*13 (M.D. Tenn. May 14, 2014) (Trauger, J.) (“[U]nder appropriate circumstances, the TCPA

countenances claims by corporations against defendants alleged to have engaged in unlawful

business practices, even where the unlawful practices by a defendant were directed at third

parties—here, the timeshare owners—rather than at that corporation.”).

       More recently, in Ciccio v. SmileDirect Club, the undersigned denied a motion to dismiss

TCPA claims brought against the defendants by competitor entities, noting that the defendants did

not “cite any cases from Tennessee state courts for the proposition that a competitor cannot sue

under the TCPA based on an ‘ascertainable loss of money’ in the form of lost business,” 2020 WL

2850146, at *13, and, instead, relied primarily on U.S. district court cases, particularly PHG

Technologies, LLC v. St. John Companies, 459 F. Supp. 2d 640 (M.D. Tenn. 2006) (Echols, J.).

As the court noted in Ciccio, “the very brief standing analysis in PHG Technologies, however, did

not rely on the text of the TCPA, but rather a citation to general Article III standing principles,

particularly those in Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992).” Id. at *13.

       In this case, Wesley does not contend that Westgate lacks Article III standing, and the court

continues to find that the text of the TCPA itself governs the resolution of the “statutory standing”

question it does raise. Other decisions from this district are in accord. See, e.g., Asurion, LLC v.

SquareTrade, Inc., 407 F. Supp. 3d 744, 751–52 (M.D. Tenn. 2019) (Campbell, J.) (expressly

finding that a competitor may bring claims under the TCPA); Affinion Benefits Grp., LLC v. Econ-

O-Check Corp., 784 F. Supp. 2d 855, 879 (M.D. Tenn. 2011) (Wiseman, S.J.) (“[I]t is clear that

Affinion’s status as a competitor and a corporation does not deprive it of standing to bring a claim

under the TCPA.”); RyMed Techs., Inc. v. ICU Med., Inc., No. 3:10-01067, 2012 WL 4505896, at

*2 (M.D. Tenn. Sept 28, 2012) (Sharp, J.) (recognizing that “the fact that [the defendant] is a




 Case 3:20-cv-00599 Document 136 Filed 03/02/21 Page 11 of 15 PageID #: 1564
                                                                                                   12


competitor of [the plaintiff], and not one of its customers, is not an automatic bar to a TCPA

claim”).

       In sum, the court finds that Westgate has statutory standing to assert claims against Wesley

under the TCPA, despite not having been engaged in a consumer relationship with Wesley.

       B.      Limiting Standing to Claims Under § 47-18-104(b)(8)

       Wesley then argues that, if the court is inclined to find that Westgate can bring claims at

all under the TCPA, it should be limited to claims under Tenn. Code. Ann. § 47-18-104(b)(8),

which prohibits “[d]isparaging the goods, services or business of another by false or misleading

representations of fact.” The argument appears to be based on a very narrow reading of this court’s

holding in Wyndham Vacation Resorts, in which the undersigned rejected many of the same

arguments raised here. In particular, in disposing of the argument that only a “consumer” can bring

suit under the TCPA, the court noted that “many of the enumerated deceptive business practices

in TCPA § 104 apply more naturally to an entity ‘affected . . . as a result of’ the deceptive practice

(§ 109(a)(1)), even where the affected entity was not a ‘consumer; with respect to the transaction

at issue.” 2014 WL 1922791, at *13. The court referenced § 104(b)(8) as just one example. Id.

       Based on the discussion above, the court declines to limit Westgate’s ability to assert claims

under the TCPA only to “disparagement” claims that fall within § 104(b)(8). Accord Diamond

Resorts, 2020 WL 7062845, at *5 (rejecting the same claim, stating: “this Court has previously

held that ‘the prima facie elements for a TCPA claim do not require that the deceptive act or

practice be directed toward the plaintiff’” (quoting Cloud Nine, LLC v. Whaley, 650 F. Supp. 2d

789, 798 (E.D. Tenn. 2009))).




 Case 3:20-cv-00599 Document 136 Filed 03/02/21 Page 12 of 15 PageID #: 1565
                                                                                                 13


       C.      Failure to State a Claim Under § 47-18-104(b), Subsections (7), (8), (12), (14),
               (19), (21), and (22)

       Wesley states that, to the extent the court finds that Westgate has generalized standing to

assert claims under the TCPA, it does not seek the dismissal of Westgate’s claims under § 47-18-

104(b), subsections (5) (prohibiting representations that services have “benefits . . . that they do

not have) and (9) (prohibiting advertising services “with intent not to sell them as advertised”).

(See Doc. No. 106, at 18 n.4.)

       It does, however, argue that the Amended Complaint fails to state a claim for a violation

of the other referenced subsections of § 47-18-104(b), including subsection (b)(8). Wesley argues

that nearly all of these provisions “relate exclusively to advertisements and other representations

or omissions in the sales process” (Doc. No. 106, at 16) but that the allegations in the Amended

Complaint go beyond the initiation of a consumer relationship during the sales process. It asserts

that the allegations extend to false and misleading representations allegedly made to individuals

who have already signed up and become Wesley customers, as well as to actions (or inaction) and

adverse consequences occurring after Westgate customers have entered into contracts with

Wesley. According to Wesley, these allegations, insofar as they relate “exclusively to Wesley’s

conduct after it has entered into a contract with a customer,” are irrelevant, because the alleged

conduct “does not violate any of the subsections identified in the Amended Complaint. (Id. at 17.)

       In response, Westgate argues that Wesley construes the statute too narrowly. The court

agrees that the statute “does not have such a short reach.” Diamond Resorts, 2020 WL 7062845,

at *5. As the Eastern District concluded in addressing the same argument,

       the TCPA covers “unfair or deceptive acts or practices affecting the conduct of any
       trade or commerce.” Tenn. Code Ann. § 47-18-104(b). The Act’s definition of
       “trade” and “commerce” includes “the distribution of . . . services.” Id. § 47-18-
       103(20). Generally, the distribution of services involves creation of a contractual
       relationship before services are rendered. Therefore, Wesley’s contention that post-
       contract actions do not affect the conduct of trade or commerce is directly in conflict



 Case 3:20-cv-00599 Document 136 Filed 03/02/21 Page 13 of 15 PageID #: 1566
                                                                                                    14


       with the TCPA’s definition of “trade” and “commerce” and would prevent a vast
       number of claims for unfair or deceptive practices or acts performed through the
       distribution of services.

Id.

       Wesley also addresses each individual subsection of the statute referenced in the Amended

Complaint, explaining its contention that the pleading fails to allege facts to support claims for

violation of each and also arguing that the claims are not pleaded with the particularity required

by Rule 9(b). Westgate defends its claims under each of the referenced subsections, arguing

generally that it has pleaded particular facts and asserting, again, that the statute should not be

construed as restrictively as Wesley believes.

       The court rejects the defendant’s argument that the TCPA claims are not pleaded with

sufficient particularity. Wesley does not dispute, for purposes of this section of its Motion, that the

Amended Complaint states claims under § 47-18-104(b)(5) and (9). Moreover, the Amended

Complaint specifically alleges that Wesley has engaged—and continues to engage—in specific

acts that Westgate contends violate the Act, including, among other things: making deceptive or

misleading statements that disparage the timeshare industry as a whole; 8 engaging in false and

misleading advertisements by suggesting that it has legal expertise when it does not and implying

that Westgate owners will not be subject to any penalty or legal consequence for failing to make



       8
           Wesley contends that, even if the Amended Complaint does contain particularized
allegations in support of the disparagement claim, a disparagement claim under § 104(b)(8) is
“effectively a claim for trade libel, a species of defamation,” which requires a showing that the
challenged defamatory statements were “of and concerning” the plaintiff. (Doc. No. 106, at 12.)
Wesley argues that the Amended Complaint does not allege that Wesley’s advertisements mention
Westgate explicitly or even by reference and, therefore, fails to satisfy the “of and concerning”
rule. (Id. (citing Steele v. Ritz, No. W2008-02125-COA-R3-CV, 2009 WL 4825183, at *3 (Tenn.
Ct. App. Dec. 16, 2009); Stones River Motors, Inc. v. Mid-South Publ’g Co., 651 S.W.2d 713, 717
(Tenn. Ct. App. 1983)). However, Wesley cites no caselaw to support application of the “of and
concerning” requirement to a statutory disparagement claim under § 104(b)(8).



 Case 3:20-cv-00599 Document 136 Filed 03/02/21 Page 14 of 15 PageID #: 1567
                                                                                                   15


mortgage and other payments owed to Westgate; concealing that it has no legitimate means of

fulfilling the promises it makes to its customers to extricate them from lawful and binding contracts

with Westgate; intentionally taking no action on behalf of Westgate’s owners after contracting

with them, other than encouraging them to stop making payments to Westgate; deliberately

obscuring its role in advising Westgate owners to breach their contracts; ghostwriting unsupported

and fallacious claims for Westgate owners to send to Westgate by email; insisting that its

customers lie to Westgate about Wesley’s involvement; and impersonating Westgate owners in

contacting Westgate. (Doc. No. 1 ¶ 100.) The court finds that these allegations, at least, are

sufficiently specific to state a claim under the TCPA. The court further finds it unnecessary, at this

juncture, to parse which specific provisions of the TCPA might be violated by the alleged conduct,

since the defendant concedes for purposes of its Motion that the Amended Complaint states claims

under at least two of § 104(b)’s subsections. A motion for summary judgment will be a more

appropriate vehicle for seeking dismissal of claims under the individual provisions of § 104(b).

IV.    CONCLUSION AND ORDER

       For the reasons set forth herein, the defendants’ Motion to Dismiss Count III (Doc. No.

105) is DENIED.




                                               ALETA A. TRAUGER
                                               United States District Judge




 Case 3:20-cv-00599 Document 136 Filed 03/02/21 Page 15 of 15 PageID #: 1568
